Elliott, J.
On the 10th of May, 1861, three several judgments were rendered by a justice of the peace, on proceedings in attachment; two of them in favor of Fogleman and Woodward against JD. Sicketts Co. and Scott, and the other in favor of Fogleman against D. Sicketts Co.
On the 4th of March, 1862, the justice made out and certified a transcript of all of said judgments, which, on the 14th of May, 1862, was filed in the clerk’s office of the Morgan Circuit Court. No appeal appears to have been taken or prayed, at any time, or appeal bond filed; but we are informed by the record that, at the May term, 1862, of the Morgan Circuit Court, the defendants below appeared and moved the Court to quash the attachment, for want of a sufficient affidavit, which motion the court sustained. After which other rather novel proceedings *122were had, resulting in a single judgment, in all the cases, in favor of all the plaintiffs, in the several cases, against all the defendants, for $273.76. The defendants below appeal to this court. The proceedings having been commenced before, and judgments rendered therein by, a justice of the peace, the Circuit Court could acquire jurisdiction of the cause, or rather causes, only by appeal, taken as required by the statute. No such appeal having been taken, the Circuit Court had no jurisdiction, and the proceedings in that court are null and void.
W. R. Harrison, for appellants.
Hester, G-lessner $ Phelps, for appellees.
The judgment of the Circuit Court is reversed at the costs of the appellees; cause remanded, with instructions to the court below to dismiss for want of jurisdiction.